 .594DECISIONS OF NATIONAL LABOR RELATIONS BOARD3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The parties agree that a unit of all regularly employed truck-drivers, excluding production and maintenance employees, casualemployees, office clerical and professional employees, guards, thesuperintendent, dispatchers, and other supervisors, is appropriate.The parties disagree as to the inclusion of all regular part-time truck-drivers.The Employer contends that they should be included in theunit, whereas the Petitioner contends that they should be excluded.At the time of the hearing, the Employer had about 35 truckdrivers,about 15 of whom were regular part-time drivers.The use of part-time drivers depends on the Employer's business and weather condi-tions.They are called from a list maintained by the Employer, whenthere is need for their work.They usually work 3 or 4 days a week,and sometimes work as many hours as regular full-time truckdrivers.They are paid the same wage rate and have the same working condi-tions and employee benefits as do the full-time truckdrivers. In ac-cordance with our usual practice, we shall include the regular part-timetruckdrivers in the unit.'We find that all regular full-time and part-time truckdrivers, ex-cluding production and maintenance employees, casual employees,office clerical and professional employees, guards, the superintendent,dispatchers, and other supervisors, constitute a unit appropriate forthe purposes of collective bargaining within the meaning of Section9 (b) of the Act.[Text of Direction of Election omitted from publication.]'Marvel Roofng Products,Incorporated,etat.,108 NLRB 292;Hollywood CitizenNews,108 NLRB 202;Essex-Graham Company,107 NLRB 1491.MAYTAG AIRCRAFT Corp.andGENERAL DRIVERS, WAREHOUSEMEN ANDHELPERS LOCAL No.968, INTERNATIONAL BROTHERHOOD OF TEAMSTERS,CHAUFFEURS,WAREHOUSEMEN AND HELPERS OF AMERICA, AFL,PETITIONER.Case No. 39-RC-685. October 26,1954Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Louis S. Eberhardt, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer contests the Board's jurisdiction.The recordshows that the Employer is engaged in the refueling of military air-110 NLRB No. 70. MAYTAG AIRCRAFT CORP.595craft at Ellington Air Force Base, Houston, Texas, under a contractwith the Armed Services Petroleum Agency in the amount of $195,000.In, addition, the Employer has similar contracts in comparableamounts at other Air Force bases in Illinois, Oklahoma, Arizona, andColorado.At the Ellington Air Force Base, which is the only opera-tion involved in this proceeding, the Employer's employees unloadGovernment-owned gasoline and oil into Government storage facilitieson the base, determine whether the fuel meets specifications as to qual-ity and quantity, load the fuel from these storage facilities into theEmployer's trucks, haul it to the planes, and connect ground wires andtake other safety precautions preparatory to actual refueling by mili-tary personnel.It has been the consistent position of the Board that it better ef-fectuates the purposes of the Act, and promotes the prompt handlingof major cases,not to exercise its jurisdiction to the fullest extent pos-sible under the authority delegated to it by Congress, but to limit thatexerciseto enterprises whose operations have, or at which labor dis-putes would have, a pronounced impact upon the flow of interstatecommerce.Where, as here, the national defense is concerned, we havestated previously 1 that "we recognize of course that Federal interven-tion in labor disputes which have a real impact on national defense isespecially warranted, particularly in these times ...We agree .. .that this Board should step into labor disputes which aresubstantialin character, and particularly where our national welfare is involved."In furtherance of its stated policy, the Board in October 1950adopted certain standards to govern its assertion of jurisdiction.Those standards resulted from a study of the Board's experience upto that time.The yardstick, or standard, for evaluating the impacton nationaldefense was announced in theWestport Moving and Stor-age Companycase,'wherethe Board stated that it would "assertjurisdiction over enterprises which substantially affect the nationaldefense."That yardstick was so broad and so vague that its applica-tion resulted in extending the scope of the Board's operations to enter-prises which have only an insubstantial impact on national defense.'In theWestportcaseitself, the Board took jurisdiction over an em-ployer which manufactured for the Army only $21,000 worth of boxesfor use in shipment of personal effects overseas by military personnel.The Board has also found a cafeteria and food wagon enterprise withless than $15,000 outflow, operatedin anaircraft plant,- to have a sub-'Taschert's Inc.,107 NLRB 779 (Member Murdock dissenting)2 91 NLRB 902.3Member Murdock stated in his dissent in theTaachertcase, "To my knowledge untiltoday [the Board] has never dismissed a national defense case by characterizing particu-largoods or services as insubstantial-thereforenotwarranting the assertion ofjurisdiction "4Coburn Catervng Company,100 NLRB 1133. 596DECISIONS OF NATIONAL LABOR RELATIONS BOARDstantial effect on national defense.The "yardstick" adopted in theWestportcase has therefore turned out to be no yardstick at all.Early this year the Board undertook to study and reappraise the 1950jurisdictional standards in the light of the Board's experience sincetheir adoption and also in the light of changing economic conditions.Based upon that study and reappraisal it is our opinion that thejurisdictional standards established by theWestport Moving and Stor-age Companycase should be revised in order to better attain theBoard's long-established policy of limiting the exercise of its juris-diction to enterprises whose operations have, or at which labor dis-putes would have, a pronounced impact upon the flow of interstatecommerce.Therefore we have determined that in future cases theBoard will assert jurisdiction over enterprises of this type only if theyare engaged in providing goods or services directly related to na-tional defense pursuant to Government contracts, including subcon-tracts, in the amount of $100,000 or more a year.'As the Employer's Ellington Air Force Base operations meet thisnew standard, we shall assert jurisdiction here.2.The labor organization involved claims to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4. In accordance with the agreement of the parties, we find thatall employees of the Employer at Ellington Air Force Base, Houston,Texas, excluding guards, watchmen, office clerical employees, andsupervisors as defined in the Act, constitute a unit appropriate for pur-poses of collective bargaining within the meaning of Section 9 (b) ofthe Act.[Text of Direction of Election omitted from publication.]MEMBER PETERSON, concurring :I agree with the result reached by my colleagues in the majority inthis case, but not with the specific monetary standard they announcefor evaluating the impact of business enterprises on national defenseas a basis for exercising our jurisdiction. It seems to me that itwould be wiser to utilize a more sensitive measure when we are dealingwith activities directly affecting the national defense.I therefore,as stated in theBreeding Transfer Companycase,'would adopt$50,000 as the minimum dollar volume figure, and if that amount of5 To the extent thatWestport Moving and Storage Company, supra,andcases relyingthereon are inconsistent with our decision herein, thosecases areoverruled.See, also,the majority decision inBreeding Tiansfer Company,110 NLRB 4930 110 NLRB 493. MAYTAG AIRCRAFT CORP.597work is done annually I would assert jurisdiction without regard towhether it is performed pursuant to direct Government contracts.Moreover, objective facts do not warrant their characterization ofour experience under the 1950 jurisdictional plan as providing a yard-stick "so broad and so vague that its application resulted in extendingthe scope of the Board's operations to enterprises which have only aninsubstantial impact on national defense."Our staff jurisdictionalstudy shows that of 413 cases pending before the Board on May 1,1954, 19 involved the national defense concept.Of these, at least 7appear to qualify under the majority's new standard, 1 is doubtful,and 7 would be remanded. Four would be dismissed at the presentjuncture.The 413 cases represent an 18 percent sample of the Board'saverage annual output of cases, and the distribution as among thevarious categories closely parallels that for previous years.In viewof these facts, the majority's characterization of our experience andits results is plainly erroneous.Indeed, it would appear they havedemolished a straw man of their own erection.MEMBER MURDOCK, concurring in part and dissenting in part :While I agree that jurisdiction should be asserted over this Em-ployer, I cannot approve, and must emphatically reject, the drasticrestrictions announced herein with respect to the standard for asser-tion of jurisdiction over enterprises whose operations affect nationaldefense.Along with like restrictions, this particular curtailment wasannounced by a majority of the Board in press releases datedJuly 1and 15.The instant decision, like the remainder of those intendedto explicate these press releases, contains an attempted justificationconsisting mainly of a cryptic reference to an asserted study and re-appraisal of the 1950 jurisdictional standards and Board authority inthe area of jurisdiction.In my dissenting opinion inBreeding Trans-ferCompany,110NLRB 493, I analyzed this contention andshowed that, on the contrary, the new jurisdictional standards con-flict with the Act and the Board's legal responsibilities thereunder,involve the exercise of legislative power to reallocate authority be-tween the Federal and State Governments, and lack any justification'based upon compelling budgetary or administrative necessity.Ac-cordingly, further attention to my basic objections to the new stand-ards is unnecessary and I shall restrict myself herein to a discussionof the specific background and effect of the new restrictions as theyaffect enterprises whose operations affect national defense.It is, I think, a matter of serious concern when this Agency estab-lishes any procedures or policies which touch upon matters of na-tional defense.A restriction upon our assertion of jurisdiction inthat area does more than touch the national security; such a restric-'Lion, if ill advised, must necessarily expose a portion of the national 598DECISIONS OF NATIONAL LABOR RELATIONS BOARDdefense effort to the dangers of industrial strife.As I pointed outin my dissenting opinion in theTaichertcase.7In establishing its [1950] jurisdictional plan, the Board cre-ated aspecial category for enterprises affecting the national de-fense becauseit felt that in that area in particular, beyond allothers, it had a special responsibility as a Federal agency to guardagainst industrialdisputes which might have an adverse impacton thedefense effort.Accordingly, it set up no minimumamountsof out-of-State inflow or outflow of goodsor services asthe basisfor assertingjurisdiction in thisarea;assuming legaljurisdiction, the only test was, would the enterprise substantiallyaffect thenationaldefense?In answering that inquiry, eversince the policy was first announced in theWestportcase, theBoard has taken a liberal view in favor of asserting juris-diction-practically speaking almosta de minimistest.It hasnot undertakento measurethe exact degree of impact on the na-tional defense-the indispensability of particular goods or serv-ices.I doubt our competence to do so.To my knowledge untiltoday it has never dismissed a national defensecaseby charac-terizing particular goods or services as insubstantial-thereforenot warranting the assertion of jurisdiction.In essencethen, under the 1950 plan the Board has consistently held,until the past year, that the particularly vital status of enterpriseswhich are a part of the national defense effort made it advisable and,indeed, necessary that we assert our full legal jurisdiction in that field.This position was grounded on the firm belief that, even were theBoard capable of accuratelyassertingthe amount of harm whichwould be done to the defense program by a labor dispute in a particu-lar defenseenterprise-which the Board is manifestly not capable ofdoing-it is still preferable not to gamble with the national securityby asserting jurisdiction over only the larger enterprises.It was andismy view that no part, great or small, of the national defense effortshould be hampered by labor disputes if it is within the authority ofthis Board to prevent it.The majority opinion, however, erroneously views this past ap-proach as creating a "yardstick" which is "so broad and so vague" asto be useless.As an illustration of the "broadness" of theWestportstandard they cite a truncated version of my comments in theTaichertcase as supporting a statement that the former yardstick of the Board"resulted in extending the scope of the Board's operations to enter-prises which have only aninsubstantialimpact on national defense."This, of course, is patently erroneous.The fact is, as I have notedabove, the Board has not considered itself equipped with the spe-a Taichert's, Inc.,107 NLRB 779 MAYTAG AIRCRAFT CORP.599cialized knowledge necessary to declare any enterprise active in thenational defense field to have only an "insubstantial"role in that pro-gram.As to the vagueness of the standard,suffice it to say that, un-til the issuance of majority decisions in the.past year,there has not,to my knowledge,been any appreciable confusion or doubt as to the'extent of the Board's assertion of jurisdiction in this area.In.anyevent, I think it clear that the mechanics of such a standard are sub-sidiary to the question of whether we fully protect this important seg-ment of the Nation's economy.For the past year, however,theWestportstandard has been con-sistentlybreached.Without apparentpattern or standards, theBoard has,during this period, refused to exercise its jurisdiction overenterprises whose activity unquestionably affected national defense.I have pointed out the dangers of this approach on numerous occa-sions.As I notedin theTaicliertcase, I sincerely doubt the compe-tence of this agency to determine that supplying milk of naval ves-sels,'laundry services to military base hospitals,'lumber to theArmy,10construction servicesto the AirForce,"and housing for per-sonnel at key naval bases," are not activitieswhich, ifaffected by labordisputes,would not have considerable impact upon national defense.Yet these andothers have been denied the protection and restraints ofthe Act during the past few months.Moreover,in the instant de-cision, the majority cites with apparent disapproval theWestportcaseand thefact thatjurisdictionhas previouslybeen asserted over a cater-ing companywhichsuppliedthe onlypractical source of mealtime foodfor almost 27,000 employees of an aircraft plant," I did not agreethen, and I cannot agree now, that this Board should deliberately ex-pose these aspects of the national defense effort to interruption by in-dustrial strife.As a detailed analysis of each of these instancesin which the Boardmajority has recently refused to take jurisdictionis available in mydissenting opinions in those cases,I shall not repeat them here.Whatis important now, is the factthat the majorityhave here taken a longstep furtherin thedirection presaged in those casesand have indi-catedwithsome definitenesswhatareas of business related to nationaldefense they will deprive of the protection of the Act.As set forth in the majority opinion herein,my colleagues willhenceforth require that three conditionsare metbefore theywill assertjurisdictionoveremployersengaged inoperations affecting thenational defense effort.These conditionsare, first,that the enter-8McArthur Jersey Farm Dairy, Inc.,107 NLRB 885.9 Ideal Laundry & Dry Cleaners, atals., 107 NLRB 935.ioAlpine Mill and Lumber Company,107 NLRB 892.u Casey Welding Works,107 NLRB 929.12Western Area Housing Company,107 NLRB 1263.13 Coburn CateringCompany,100 NLRB 1133. 600DECISIONSOF NATIONAL LABOR RELATIONS BOARDprise provides goods or services "directly related" to national defense ;second, that they are provided pursuant-to Government contract orsubcontract; and, third, that the goods and services are valued at$100,000 or more per year.14It is immediately clear that one basic assumption is at the root ofthese conditions.This assumption is that an enterprise which doesnot provide $100,000 or more of goods and services directly related tonational defense and provide them under Government contract can-not affect national defense to a substantial degree.That this is- acrucial assumption is without question.We are not dealing here withthe free flow of commerce alone; we are dealing with the security ofthe Nation which, to the extent that it is affected by labor disputesamenable to the rights and restrictions of the Act, is very definitelythe Board's responsibility.If the assumption of the majority is in-correct, therefore, our national defense effort will certainly be exposedto, and suffer from, these industrial disputes. I believe that we arefully entitled, as a result, to question closely the assumption madeby the majority and its basis in fact.What is the basis then of this conclusion that only enterprises ful-filling these conditions can affect national defense?On what facts,statistics, data, study, research, or expert knowledge does it rest?Themajority opinion offers no answer. Indeed, as a member of the Board,I am unawareof any study or compilation of data by this Agency orothers which either might offer or did offer a basis for the majorityfindings.For all that appears from the majority opinion, these con-ditions and this assumption have no more validity than any otherrandom guess.This Board does not know how much vital equipmentis produced for the Armed Forces in small plants which have lessthan $100,000 of such defense business.This Board does not knowto what extent the defense effort could be crippled by stoppages occur-ring in peripheral areas of production not directly producing arms,ammunition, or other war material.This Board does not know towhat extent vital national defense work is performed by firms notworking under Government contract.Yet those unknown facts areessential as to the validity of the very finding made by the majorityherein.We may gain some idea, however, of what these conditions will meanby applying them to known cases. In theBrady Aviationcase,15 the"I note that Member Peterson in his concurring opinion partially disagrees with themajority opinion, expressing the view that the Board should have a "more sensitivemeasure" in dealing with enterprises which affect the national defenseConsequently, heespouses a $50,000 measure instead of a $100,000 measureWhat justification is there,however, for using only a partially sensitive measure in this area-a dollar standard nodifferent from that he would apply to local truckers doing some interstate business?Whyshould the Board be unwilling to exercise its full legal jurisdiction in the vital area ofenterprises which affect the national defense?15 Brady 4vtatson Corporation,104 NLRB 220 MAYTAG AIRCRAFT CORP.601employer was engaged in the assembling of detail parts into majorsubassemblies for that use of the United States Air Force and theUnited States Navy. Interruption of the production of this employerwould clearly affect the air defense of this country.The receipts ofthe Brady firm from this work are in excess of $50,000 yearly. Themajority would not, however, take jurisdiction over a labor disputeoccurring among the employees of Brady in a case arising hereafterunless those receipts amount to $100,000.Yet is there any way thatthis Board can assume that the defense program will not be appre-ciably injured by such a dispute unless $100,000 of receipts are in-volved?The answer is obviously no. For myself, it is sufficient thatthe requirements of the Air Force and Navy might be impeded to anydegree.An even more illuminating example is that to be found in theThomas Rigging Companycase.-There the employer was engagedin the installation of $1,500,000 worth of machinery for an 81 mm.mortar shell line in an ammunition plant.The Employer received$52,000 for these services which, of course, had to be performed beforethe plant could commence production. This production, incidentally,amounted to more than half a million dollars worth of shells in a 6-month period at a time during the Korean conflict when there was cer-tainly no surplus of ammunition for our troops.A labor disputearose which involved the employees of the Thomas Company.Apanel of two former Board members and myself asserted jurisdictionunder theWestportdoctrine, and issued a decision and order as tothe merits of the dispute.The court of appeals thereafter specificallyaffirmed the assertion of jurisdiction on the ground that "a work stop-page in the Company's project of installing machinery at the .. .[ammunition] plant due to a labor dispute would impede the produc-tion of vitally needed defense material."Yet if the $100,000 require-ment of the majority had been in effect at that time, the Board wouldnot have-exerted its efforts to prevent an interruption of the produc-tion of hundreds of thousands of dollars of critically needed ammuni-tion simply because the Thomas Rigging Company had receipts ofonly $52,000 for its services.It is plain, therefore, that the importance of a product or serviceto the national defense effort cannot be gauged by how much is paidfor it.We have had too many graphic illustrations to the contrarywhen failure of a small plant to produce a vital gear has meant a haltin the flow of jet engines or tanks or other essentials.Numerous ex-amples are to be found in the files of the Board. But I think the pointis clear.The effect of a labor dispute occurring within an enterpriseengaged in the national defense effort cannot be measured in terms ofdollar receipts.Nor do the other two requirements of the new stand-'-Thomas Rigging Company,102 NLRB 65, enfd,as mod. 211 F. 2d 153(C. A. 9). 602DECISIONS OF NATIONAL LABOR RELATIONS BOARDand provide any more accuratemeasurement.The majority does notapparently consider many items of supply or service contracted forby the armed services to be "directly related" to the defense programdespite the fact that more expertsources, the purchasing and supplysections of the Armed Forces and such agencies as the Atomic EnergyCommission, consider these products and services necessary to theiroperations 17Indeed, this undefined and ambiguous term "directlyrelated" will, I believe, raise both confusion and doubt as to what firmsare to be under our jurisdiction.The requirement of a contract orsubcontract, while ostensibly reasonable, is made in ignorance of howmuch essential material is regularly secured by the Armed Forces orby.the national defense effort without the use of such contracts.There is a further point to be observed.The majority positionignoresthe cumulative effect of unremedied industrial disputes occur-ring in, those, plants which do not meet the arbitrary requirements ofthe new standard. As the Supreme Court hasnoted,18Whether or not practices may be deemed by Congress to affect-interstate commerce is not to be determined by confining judgmentto the quantitative effect of the activities immediately before theBoard.Appropriate for judgment is the fact that the immediatesituation is representative of many others throughout the country,the total incidence of which if left unchecked may well becomefar reachingin itsharm to commerce.Accordingly, the standard now effectuated by the majority must bejudged, not only on the basis of what damage might be done by un-remedied industrial disputes in any one of the enterprises now to beexcluded, but on the basis of the cumulative impact of industrial dis-putes among all the enterprises excluded. It is not merely the impactof a stoppage involving 1 firm and 30 or 60 or 99 thousancl'dollars ofnational defense work, but the sum total of what may well be millionsof dollars of such business done by thousands of such firms.We donot know what that cumulative total may be or any of the other essen-tial facts upon which to predicate a conclusion that the national de-fense effort would remain unharmed despite stoppages in these enter-prises.Yet the majority persists in establishing a standard basedupon an invalid premise and without any knowledge of what resultwill obtain.I can see no justification and considerable danger in"flying blind" under the circumstances.I would further note that what I said in my dissent in theHighwayServicescase 18 iseven more true here. There I pointed out that theassumption of the majority that industrial disputes which might inter-17 See theTaichert,McArthur Dairy, Alpine Mill, Ideal Laundry,andCasey Weldingcases previously cited.18Polish National Alliance v N. L. B. B,322 U.S. 643, 648.19 110 NLRB 554.- TUF-NUT GARMENT MANUFACTURINGCOMPANY603fere with the free flow of mail involving contractors hauling UnitedStates mail who received less than $100,000 for their services were onlymatters for State concern, was unwarranted.The implicit assump-tion of the majority in the instant case that industrial disputes involv-ing national defense contractors who receive less than $100,000 for theirmaterial or services is also a matter for State rather than Federal con-cern, is similarly fallacious.Whatever argument for this approachin matters of private commerce, it is patently inapposite in the areasof transportation of United States mail and the national defense.Accordingly, as the new standard is without foundation in fact andwill, on the basis of our past experience, clearly injure the nationaldefense effort through withdrawal of the Act's protection from areasparticularly sensitive to industrial disputes, I must dissent from thejurisdictional standard announced herein.TuF-NUT GARMENT MANUFACTURING COMPANYandINTERNATIONALLADIES' GARMENT WORKERS' UNION, LOCAL 386,AFL, PETITIONERandAMALGAMATED CLOTHINGWORKERSOF AMERICA. CIO.Case NO.32-IBC-765.October 26,195 4Supplemental Decision and Certification of RepresentativesOn August 26, 1954, pursuant to a Decision and Direction of Elec-tion issued by the Board on August 5, 1954, an election was conductedunder the direction and supervision of the Regional Director for theFifteenth Region, among the employees of the Employer in the unitfound appropriate in the decision.At the conclusion of the election,the parties were furnished with a tally of ballots which shows that, ofapproximately 559 eligible voters, 282 were cast for the Intervenor,105 for the Petitioner, 134 against any participating labor organiza-tion, 3 were challenged, and 2 were void.On August 30, 1954, the Employer filed objections to conduct affect-ing the results of the election.In accordance with the Rules and Regu-lations of the Board, the Regional Director conducted an investigationof the objections and on September 20, 1954, the Regional Director is-sued and served upon the parties his report on objections, in which hefound that the objections did not raise substantial and material issueswith respect to the results of the election, and recommended that theobjections be overruled and that the Intervenor be certified on the basisof the tally of ballots.The Employer, on September 28, 1954, filedexceptions to the Regional Director's report on objections.The Employer contended in substance that the Intervenor exceededthe. bounds of legitimate electioneering by passing out certain litera-ture at the employees' entrance to the plant on the day of the election110 NLRB No. 83.